FILED
                                                                   May 08 2017, 5:37 am
      OPINION ON REHEARING
                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      David Earl Ison                                           Curtis T. Hill, Jr.
      Carlisle, Indiana                                         Attorney General of Indiana

                                                                Ian McLean
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      David Earl Ison,                                          May 8, 2017
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                24A04-1607-PC-1618
              v.                                                Appeal from the Franklin Circuit
                                                                Court
      State of Indiana,                                         The Honorable J. Steven Cox,
      Appellee-Respondent                                       Judge
                                                                Trial Court Cause No.
                                                                24C01-1407-PC-630



      Altice, Judge.


[1]   The State seeks rehearing and asks that we delete footnote three of our opinion.

      In that footnote, we erroneously concluded that Ind. Code § 35-50-2-9 contains

      a technical error. We agree that rehearing is appropriate and therefore grant




      Court of Appeals of Indiana | Opinion on Rehearing 24A04-1607-PC-1618 | May 8, 2017   Page 1 of 2
rehearing to delete the second paragraph of footnote three. In all other respects

the original opinion is affirmed.


Riley, J. and Crone, J., concur.




Court of Appeals of Indiana | Opinion on Rehearing 24A04-1607-PC-1618 | May 8, 2017   Page 2 of 2